 



EXHIBIT 10.4

PRIDE INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AMENDED
PARTICIPATION AGREEMENT

          THIS PARTICIPATION AGREEMENT (this “Participation Agreement”),
originally entered into effective as of August 12, 2004 (the “Effective Date”),
and thereafter amended effective as of the date fully executed by both parties
as set forth on the signature page below, by and between Pride International,
Inc. (the “Company”), and John R. Blocker, Jr. (the “Executive”);

WITNESSETH:

          WHEREAS, the Company has established the Pride International, Inc.
Supplemental Executive Retirement Plan, as amended and restated effective
May 18, 2004 (the “Plan”), to generally assist the Company and its Affiliates in
retaining, attracting and providing a retirement benefit to certain selected
salaried officers and other key management employees; and

          WHEREAS, the Company and the Executive have entered into an employment
agreement, effective as of October 15, 1998 (the “Employment Agreement”) and as
amended thereafter; and

          WHEREAS, the Company has previously designated the Executive to
participate in the Prior Plan; and

          WHEREAS, the Company and the Executive previously entered into a
Participation Agreement under the Plan and desire to enter into this Amended
Participation Agreement and to supersede any prior agreements or understandings
in their entirety; and

          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Company and the Executive agree to the form of this
Participation Agreement as follows:

          1. Reference to Plan. Terms not otherwise defined herein shall have
the same meaning as ascribed thereto in the Plan. This Participation Agreement
is being entered into in accordance with and subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee and are still in
effect on the date hereof. The Executive acknowledges he has received a copy of,
and is familiar with the terms of, the Plan which are hereby incorporated herein
by reference.

          2. Benefit Percentage. As of the Effective Date and subject to the
forfeiture and vesting requirements of the Plan as supplemented by this
Participation Agreement, the Executive is a Participant in the Plan and is
entitled to a SERP Benefit equal to 50% of Final Annual Salary, as described in
Section 4 of the Plan, subject to the applicable reduction factor as set forth
in Section 4.8 of the Plan for payments provided before Executive’s Normal
Retirement Date.

 



--------------------------------------------------------------------------------



 



          3. Vesting. The Executive’s contingent right to receive the SERP
Benefit shall vest on the dates and in the percentages as set forth below;
provided, however, that in the event of the Executive’s “Termination” (as
defined in the Employment Agreement) the benefits payable under the Plan shall
be fully vested:

          Date   Percentage Vested
January 2, 2004
    20 %  
January 2, 2005
    40 %  
January 2, 2006
    60 %  
January 2, 2007
    80 %  
January 2, 2008
    100 %

Except for the amount of the benefit payable being reduced to the applicable
Percentage Vested set forth above, any benefit payable under this paragraph 3
shall be payable on all of the same terms and conditions, including timing, set
forth in the Plan for a Early or Normal Retirement Benefit, as applicable.

          4. Change in Control. To the extent the Executive is entitled to a
supplemental payment (a “gross up payment”) to be made pursuant to the
Employment Agreement to the Executive as necessary to offset or mitigate the
impact of the golden parachute excise tax on the Executive, such provision shall
control with respect to any benefit paid to the Executive pursuant to Section
4.4 of the Plan.

          5. Retiree Medical Benefits. As of the date the Executive terminates
employment with any vested right to a SERP Benefit pursuant to the terms of the
Plan and this Participation Agreement, whether or not the SERP Benefit commences
on termination, the Executive shall be deemed to have satisfied the eligibility
requirements to be a qualifying retiree for retiree medical and dental benefits.
For this purpose, and regardless whether at such time the Company makes retiree
medical and dental coverage available to employees generally, retiree medical
and dental coverage shall be provided until the Executive’s death, shall extend
to the Executive, his spouse (if any) as of the date of termination of
employment, and his eligible dependents who were covered under the Company’s
group health plan as of the date of termination of employment (“Eligible
Dependents”), and shall be at least as favorable as the group medical and dental
coverage offered to employees of the Company who serve in an executive capacity;
provided, however, that coverage shall (i) be suspended during any period the
Executive is eligible for and covered by other group medical coverage provided
by another employer, (ii) at such time as the Executive or the Executive’s
spouse, as applicable, becomes eligible for and covered by Medicare, be
converted to Medicare Supplement coverage (providing coverage for deductibles
and coinsurance in excess of coverage under Medicare Part A and B or any
successor to such parts), and (iii) terminate with respect to Eligible
Dependents, other than the Executive’s spouse, at such time as the Eligible
Dependents are no longer eligible for coverage under the terms of the group
medical plan maintained for active executives of the Company. The Executive
shall be responsible for the payment of the applicable premiums for the cost of
coverage at the same rate paid by active employees of the Company who serve in
an executive capacity. This eligibility shall commence at the time of the
Executive’s termination of

-2-



--------------------------------------------------------------------------------



 



employment or, if later, upon the expiration of continued health insurance
coverage as provided under the Employment Agreement.

          6. Tax Withholding. The Executive agrees that the payor of the Plan
benefit may take whatever steps the payor, in its sole discretion, deems
appropriate or necessary to satisfy state and federal income tax, social
security, Medicare, other tax withholding obligations arising out of the
benefits payable under this Participation Agreement.

          7. Status of Participation Agreement. The benefits payable under this
Participation Agreement shall be independent of, and in addition to, any other
agreement relating to the Executive’s employment that may exist from time to
time between the parties hereto, or any other compensation payable by the
Employer to the Executive, whether salary, bonus or otherwise. This
Participation Agreement shall not be deemed to constitute a contract of
employment between the parties hereto, nor shall any provision hereof, except as
expressly stated, restrict the right of the Employer to discharge the Executive
or restrict the right of the Executive to terminate the Executive’s employment.

          8. Entire Agreement. This Participation Agreement and the Plan
constitute the entire understanding between the parties hereto with respect to
the subject matter hereof, and all promises, representations, understandings,
arrangements and prior agreements, including any agreements under the Prior
Plan, are superseded in their entirety by this Participation Agreement and the
Plan. The terms and conditions of this Participation Agreement and the Plan
supersede Section 3.05(d) of the Employment Agreement or any such other
successor provision and Section 3.05(d) of the Employment Agreement is not
applicable to any benefit under the Plan. This Participation Agreement may be
amended, modified or terminated, in whole or in part, at any time by a written
instrument executed by both parties hereto. Notwithstanding anything to the
contrary in the Plan, this Participation Agreement may set forth specific terms
or provisions modifying the terms of the Plan with respect to the Executive, and
the terms of this Participation Agreement shall be controlling.

          9. Severability. If, for any reason, any provision of this
Participation Agreement is held invalid, in whole or in part, such invalidity
shall not affect any other provision of this Agreement not so held invalid, and
each such other provision shall to the full extent consistent with law continue
in full force and effect. If this Agreement or any portion thereof conflicts
with any law or regulation governing the activities of the Employer, this
Participation Agreement or appropriate portion thereof shall be deemed invalid
and of no force or effect.

          10. Governing Law. This Participation Agreement shall be governed by
and construed in accordance with the laws of the State of Texas.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amended
Participation Agreement (in multiple copies) as of the date set forth below.

                  PRIDE INTERNATIONAL, INC.
 
           

  By   /s/ Paul A. Bragg    

           
ATTEST:
      Paul A. Bragg    

      President and Chief Executive Officer    
 
           
/s/ W. Gregory Looser
  Date:   January 28, 2005    
 
           
W. Gregory Looser
           
Secretary
           
 
                /s/ John R. Blocker, Jr.               EXECUTIVE
 
           

  Date:   January 28, 2005    

           

-4-